Citation Nr: 9927401	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  91-48 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for a prostate disorder.

Entitlement to service connection for intermittent diarrhea.

Entitlement to service connection for a gastrointestinal 
disorder other than intermittent diarrhea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active duty from April 1941 to September 
1945.  He was a prisoner of war of the German government from 
December 20, 1944, to April 16, 1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of April 1990 by 
the Department of Veterans Affairs (VA) Pittsburgh, 
Pennsylvania, Regional Office (RO).  The Board denied the 
appellant's appeal in a decision of October 1993.  

The veteran subsequently filed an appeal with the United 
States Court of Appeals for Veterans Claims (Court).  In July 
1995, the Secretary of Veterans Affairs (Secretary) filed an 
unopposed motion for remand.  That motion was granted by the 
Court later that month.  

In the motion, the Secretary noted that the appellant had 
presented 17 pages of daily sick reports which he had 
obtained through his own efforts, and which had not been 
previously of record and had not been considered by the 
Board.  It was also noted that the veteran was attempting to 
obtain further records from his period of time as a prisoner 
of war of the German government from alternative sources.  
The veteran also presented lay statements which were not 
previously of record.  Accordingly, in March 1996, the Board 
remanded the case to the RO for the purpose of readjudication 
in light of the additional records obtained which were not 
previously considered.  The Board also instructed that the RO 
make additional attempts to obtain the veteran's service 
medical records.  The requested development has since been 
accomplished to the extent possible, and the case is now 
ready for appellate review.


FINDINGS OF FACT

1.  The veteran has not presented any competent medical 
evidence linking his current prostatitis to his period of 
active service or to a service-connected disability.  

2.  The veteran has intermittent diarrhea which is a residual 
of his status as a prisoner of war during service.

3  The veteran has not presented competent evidence that he 
currently has chronic dysentery, irritable bowel syndrome, or 
peptic ulcer disease, or that any current gastrointestinal 
disorder other than intermittent diarrhea is related to 
service or secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  The claim for service connection for a prostate disorder 
is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  Intermittent diarrhea was incurred during wartime 
service.  38 U.S.C.A. § 1110 (West 1991).

3.  The claim for service connection for gastrointestinal 
disorders other than intermittent diarrhea is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disorder such as a peptic ulcer is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1998).  This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 
Vet.App. 439 (1995).  The veteran's only service-connected 
disorder is post-traumatic stress disorder, rated as 30 
percent disabling.

As was noted above, the veteran was held for several months 
as a prisoner of war.  Special presumptions are applicable 
for certain diseases specific as to former prisoners of war.  
Under 38 U.S.C.A. § 1112 (West 1991) and 38 C.F.R. § 3.309(c) 
(1998), if a veteran is: (1) a former prisoner of war, and 
(2) as such was interned or detained for not less than 30 
days, certain chronic diseases, such as chronic dysentery, 
irritable bowel syndrome or peptic ulcer disease, shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service.

In reviewing any claim for VA benefits, however, the initial 
question is whether the claim is well-grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well-grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The nexus to service may also be satisfied by one of 
the presumptions noted above.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.   See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996).

The Board notes that the National Personnel Records Center 
has stated that the veteran's service medical records are not 
on file and are presumed to have been destroyed by fire.  
Accordingly, efforts were made to search for alternative 
sources of medical records.  Various service daily sick 
reports have been obtained and show that the veteran received 
medical and hospital treatment during service, but the 
reports do not contain any references to any particular 
diagnosis.  A request for information form dated in April 
1996 shows that the National Personnel Records Center 
indicated that no SGO reports were available.  The Board 
finds, however, that the veteran has not been prejudiced by 
the absence of the service medical treatment records as the 
Board has, for the purpose of determining whether his claims 
are well-grounded, presumed that the veteran did in fact have 
the symptoms and treatment in service which he has described.  

I.  Entitlement To Service Connection For A Prostate 
Disorder.

In his original claim for disability compensation which he 
filed in November 1989, the veteran stated that he was first 
treated for a prostate disorder in 1942 at Camp Pickett, 
Virginia.  He also stated that he had been treated after 
service around 1979 at the Cleveland Clinic in Cleveland, 
Ohio.  

The veteran testified in support of his claim for service 
connection for prostatitis during hearings held at the RO in 
February 1991 and February 1997.  He recounted that he was 
hospitalized for treatment of prostatitis at Camp Pickett in 
1943.  He reported being hospitalized for between three and 
six weeks, and of having his prostate checked three times a 
week.   

Service morning reports confirm that the veteran was treated 
for an unspecified disorder at a Post Hospital at Camp 
Pickett.  Although the records do not show a diagnosis, for 
the purpose of determining whether or not the claim is well 
grounded, the Board will accept the veteran's account of 
having been treated for a prostate disorder during service.

The Board notes, however, that the veteran has not presented 
any competent evidence showing that any current disorder of 
the prostate is related to the treatment which he allegedly 
received in service.  The earliest post-service medical 
treatment records pertaining to a prostate disorder are dated 
in 1974.  For example, a hospital discharge summary dated in 
April 1974 shows that the veteran was admitted earlier that 
month for complaints of severe left renal colic.  It was 
noted that he had a urethral discharge.  The diagnoses 
included prostatitis secondary to E-coli.  The Board notes 
that there is a gap of approximately thirty years between the 
treatment reported to have occurred in service in 1943 and 
the post-service treatment.  Those post-service records do 
not contain any indication that the disorder treated in 1974 
was related to the veteran's period of service many years 
earlier.  

Although the veteran has given his own opinion that his 
current prostate problems are related to his period of 
service, the Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  See also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) (in which the Court held that a veteran 
does not meet his burden of presenting evidence of a well-
grounded claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions).  

Finally, the Board notes that in an informal hearing 
presentation dated in August 1999 the veteran's 
representative stated that a July 1998 VA post-traumatic 
stress disorder examination report indicated that the 
veteran's prostate disorder was associated with the symptoms 
of his service-connected post-traumatic stress disorder.  The 
Board's review of that examination report, however, revealed 
that it does not contain any medical opinion suggesting that 
the prostate disorder is secondary to the service-connected 
post-traumatic stress disorder.  On the contrary, the report 
only indicates that the symptoms of the veteran's post-
traumatic stress disorder had been aggravated by his 
nonservice-connected physical disabilities.  Such a 
relationship does not provide any basis for granting service 
connection for a prostate disorder.  

In summary, the veteran has not presented any competent 
evidence linking his current prostatitis to his period of 
active service or to a service-connected disability.  
Accordingly, the Board concludes that the claim for service 
connection for a prostate disorder is not well-grounded.

II.  Entitlement To Service Connection For A Gastrointestinal 
Disorder.

In his original claim for disability compensation which he 
filed in November 1989, the veteran reported that he 
developed stomach problems in 1944 while in a prison camp.  

The veteran testified in support of his claim for service 
connection for a gastrointestinal disorder during hearings 
held at the RO in February 1991 and February 1997.  He 
recounted that he was held as a prisoner of war in Germany 
for several months.  During that time, he was in poor health 
and ate a very poor diet.  He said that he developed 
dysentery, and that he continued to have gastrointestinal 
problems such as diarrhea since that time.  The veteran has 
also presented several lay statements from other serviceman 
who corroborate his account of the hardships experienced by 
prisoners of war.  

The post-service medical evidence includes a VA radiology 
report dated in February 1991 which shows that the impression 
was (1) small sliding type of hiatal hernia with minimal free 
gastroesophageal reflux; (2) questionable small ulcer in the 
duodenal bulb identified only in two overhead studies; and 
(3) no other abnormalities identified in the stomach or 
duodenum.  

A VA radiology diagnostic report dated in November 1992 shows 
that a barium enema of the colon was interpreted as showing 
diverticulosis.  The report of a digestive system examination 
conducted by the VA in December 1992 shows that the veteran 
gave a history of having diarrhea for the last 50 years.  He 
said that it had been intermittent, and had remained 
essentially unchanged since the onset.  He said that the 
diarrhea was episodic, occurring 2-3 times monthly.  It was 
characterized by up to five or six watery bowel movements 
daily.  The stools had no blood or mucous.  He only 
remembered having black stools on one occasion.  He had no 
pain, but could have tenesmus and incontinence of stools.  
The diarrhea did not appear to be dependent on the type of 
food that he had eaten.  It had been investigated in the 
past, and he had been told that he had diverticulitis.  On 
objective examination, the abdomen was soft.  There was no 
tenderness.  There were good bowel sounds.  His current 
weight and maximum weight over the past year were both 145 
pounds.  He was not anemic, and did not have vomiting.  He 
also did not have hematemesis or melena.  He claimed to have 
pain at times just below the rib cage.  The pain consisted of 
a dull ache which was not dependent on or related to the 
diarrhea.  It occurred about once per month and lasted only a 
couple of minutes.  The diagnoses were diverticulum, 
Schatzki's ring of esophagus, and diarrhea of unknown 
etiology at the present time.  

The report of an upper GI series performed by the VA in 
December 1992 shows that there was a small sliding hiatal 
hernia and a prominent Schatzki's ring, but there were no 
ulcers or other abnormalities.  

The report of an examination of the stomach and intestines 
conducted by the VA in Febraury 1997 shows that the veteran 
said that for the past 55 years he had been having occasional 
bowel cramps and frequent bouts of diarrhea.  He had studies 
in the past such as upper gastrointestinal series and barium 
enemas which revealed a Schatzki's ring and diverticulosis.  
At the time of the examination, he did not take any 
medications at all.  His weight was 137.  He was thin 
appearing, but was in good condition for his age.  He had no 
malnutrition, and no nausea.  He reportedly had intermittent 
diarrhea.  He had no other symptoms regarding his bowels.  
There was some aching at the examination.  The veteran had x-
rays taken previously and did not want anything repeated on 
the examination.  

Of particular significance is the report of a digestive 
system examination conducted by the VA in April 1997.  The 
report shows that the veteran gave a history of having 
dysentery.  His current subjective complaints included that 
of having diarrhea.  He stated that the diarrhea was 
intermittent and that greasy foods bothered him.  Following 
examination, the diagnoses included history of dysentery - 
POW - 1944 - residual intermittent diarrhea - every 2 or 3 
weeks.  

The Board finds that by noting the veteran's history of being 
a POW and then characterizing the current intermittent 
diarrhea as being a "residual", the VA examiner essentially 
offered a medical opinion linking that diarrhea to the 
veteran's hardships as a prisoner of war during service.  
Therefore, the Board finds that the veteran has intermittent 
diarrhea which is a residual of his status as prisoner of war 
during service.  Accordingly, the Board concludes that 
service connection may be granted for intermittent diarrhea.

The Board further finds, however, that the veteran has not 
presented competent evidence that he currently has one of the 
presumptive disorders such as chronic dysentery, irritable 
bowel syndrome, or peptic ulcer disease, or that any current 
gastrointestinal disorder other than intermittent diarrhea is 
related to service.  In this regard, the Board notes that 
there is no medical evidence reflecting a current diagnosis 
of either chronic dysentery, irritable bowel syndrome or 
peptic ulcer disease.  The questionable small ulcer which was 
reported in February 19991 was not found on the more recent 
medical examinations, including the upper GI study of 
December 1992.  A service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Moreover, there is 
no medical evidence linking any other gastrointestinal 
disorder which has been diagnosed, such as diverticulosis or 
a hiatal hernia to service or to a service-connected 
disability.  Accordingly, the Board concludes that the claim 
for service connection for gastrointestinal disorders other 
than intermittent diarrhea is not well-grounded.

III.  Conclusion.

In reaching the foregoing dispositions of the veteran's 
service connection claims, the Board recognizes that these 
issues are being disposed of in a manner slightly different 
from that employed by the RO.  The RO denied the claims on 
the merits, while the Board denied the claims (other than the 
claim for service connection for intermittent diarrhea) as 
not well-grounded.  Therefore, the Board has considered 
whether the veteran has been given adequate notice to 
respond, and, if not, whether he has been prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In light 
of his failure to meet his initial obligation in the 
adjudication process, and because the outcome would be the 
same whether the claim was treated as not well grounded or 
adjudicated on the merits, the Board concludes that he has 
not been prejudiced by this decision.  Furthermore, this 
decision does not stand as a bar to any future attempts to 
secure service connection in this regard.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  For purposes of a future 
claim, the difference between evidence required to render the 
claim well grounded and that required to reopen a previously 
disallowed claim because of "new and material" evidence 
appears to be slight.  See Edenfield v. Brown, 8 Vet. App. 
384, 390 (1995) (en banc).  The Board views its discussion as 
sufficient to inform the veteran of the evidence which he 
must present in order to make his claims well-grounded, and 
the reasons why his current claims are inadequate.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  




ORDER

Service connection for a prostate disorder is denied.

Service connection for intermittent diarrhea is granted.

Service connection for all gastrointestinal disorders other 
than intermittent diarrhea is denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

